Per Curiam.
Petitioner was convicted of murder in the Wayne circuit court, which conviction was reversed by this Court, and a new trial ordered, and the prisoner admitted to bail.1 A second trial is now in progress, and the circuit judge has ordered him into the custody of the sheriff of Wayne county. He has applied to the judge to admit him to bail, and he has declined. We are asked to compel the ' circuit judge by mandamus to admit relator to bail pending trial. We decline to do so, and the writ is denied.

 See 86 Mich. 449.